Citation Nr: 1445371	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  12-01 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased disability rating for degenerative joint disease (DJD) of the cervical spine, rated as 10 percent disabling prior to June 28, 2013, and as 20 percent disabling from that date.

2.  Entitlement to an effective date earlier than October 14, 2009, for the award of service connection for DJD of the cervical spine.  

3.  Whether new and material evidence has been presented to reopen the claim of entitlement to service connection for low back disability, and if so, whether the claim may be granted.

4.  Whether new and material evidence has been presented to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, but other than posttraumatic stress disorder (PTSD), and if so, whether the claim may be granted.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

N. Rippel, Counsel

INTRODUCTION


The Veteran served on active duty from October 1979 to October 1984. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In that decision, the RO granted service connection for DJD, cervical spine, and assigned a noncompensable rating, effective October 14, 2009.  The RO also reopened and denied a claim of service connection for low back disability, and declined to reopen claims of service connection for an acquired psychiatric disorder, to include bipolar disorder, and PTSD.  In a November 2011 rating decision, the RO increased the rating for the cervical spine to 10 percent, effective October 14, 2009.  In a January 2012 rating decision, the RO granted service connection for PTSD.  In a November 2013 rating decision, the RO increased the rating for the cervical spine to 20 percent, effective June 28, 2013, and awarded service connection for related left upper extremity radiculopathy, rated at 10 percent, effective June 28, 2013.  In an April 2014 rating decision, the RO continued a 30 percent rating for PTSD and noted that the stressors forming the basis for PTSD included in-service physical trauma as well as sexual assault.  

With respect to the Veteran's cervical spine increased rating claim, as the November 2013 rating increase did not represent a full grant of the benefits sought, the Veteran's appeal was not abrogated and the matter remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

As to issues 3 and 4, the question of whether new and material evidence has been received to reopen such a claim must be addressed in the first instance by the Board, because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that new and material evidence has been received, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383.  The Board has characterized the claims accordingly.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to an effective date earlier than October 14, 2009, for the award of service connection for DJD of the cervical spine, and whether new and material evidence has been presented to reopen the claims of entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, and low back disability, are decided herein, whereas the issues of service connection for an acquired psychiatric disorder, to include bipolar disorder, and low back disability, as well as increased ratings for cervical spine disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In an August 2009 decision, the Board denied entitlement to service connection for a cervical spine disability, a low back disability, and an acquired psychiatric disorder to include bipolar disorder.  The Veteran did not appeal.

2.  An application to reopen the claim for service connection for cervical spine disability was received October 14, 2009.  

3.  The Veteran's claim for service connection for DJD of the cervical spine was reopened on the basis of new and material evidence, other than service department records, that was received in association with the claim filed October 14, 2009, following the Board decision.

4.  The evidence received since the August 2009 Board decision regarding the acquired psychiatric and low back disability claims includes evidence that is not cumulative or redundant of the evidence previously of record and is sufficient to raise a reasonable possibility of substantiating the claims for service connection for a low back disability and an acquired psychiatric disorder, to include bipolar disorder. 


CONCLUSION OF LAW

1.  The August 2009 Board decision is final. 38 U.S.C.A. § 7104(b) (West 2002); 38. C.F.R. § 20.1100 (2009).

2.  An effective date earlier than October 14, 2009, is not warranted for the award of service connection for DJD of the cervical spine.  38 U.S.C.A. §§ 5101, 5110, 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.157, 3.400 (2013).

3.  New and material evidence has been received to warrant reopening of the claim of entitlement to service connection for an acquired psychiatric disability to include bipolar disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

4.  New and material evidence has been received to warrant reopening of the claim of entitlement to service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Reopening of the claims of service connection for low back disorder and acquired psychiatric disability including bipolar disorder

As a preliminary matter, the Board notes that the evidence currently of record is sufficient to substantiate the Veteran's petitions to reopen her claims for service connection for a low back disability and an acquired psychiatric disorder, to include bipolar disorder.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103 , 5103A (West 2002 & Supp. 2013) or 38 C.F.R. § 3.159 (2013) before the Board decides these matters.

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  

Board decisions are final on the date stamped on the face of the decision.  38 C.F.R. § 20.1100 (2013).  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) . 

The language of 38 C.F.R. § 3.156(a) creates a low threshold, and the phrase "raises a reasonable possibility of substantiating the claim" is "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis-Acquired psychiatric disability-bipolar disorder

In an August 2009 decision, the Board denied a claim for service connection for psychiatric disability to include bipolar disorder based on a finding that such disability was not shown in service or for years thereafter and there was no competent and probative evidence suggesting a link between any such psychiatric disorder and service.  The Veteran was advised of the Board's decision and filed a Motion for Reconsideration that was denied in May 2010.  The Veteran, however, did not file a Notice of Appeal to the Court, and the underlying August 2009 Board decision became final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2004) [(2013)].

The relevant evidence of record at the time of the Board decision consisted of service treatment records (STRs), VA treatment records, and claims and statements of the Veteran.

The Board noted that there was no treatment for, or diagnosis of, psychiatric problems in service or for years following service.  It noted her contentions as to psychiatric symptoms related to sexual assault in service.  Nonetheless, it found that the preponderance of the evidence was against the claim.  

The evidence submitted since the August 2009 Board decision includes a June 2013 QTC mental health examination report which discusses her PTSD and diagnosed bipolar disorder symptoms in combination in terms of the effect on the Veteran's functioning.  Moreover, it is noted that service connection for PTSD has now been granted based on stressors which include traumatic injury and sexual assault.  In several letters, the Veteran urges that her bipolar disorder is in essence related to her PTSD or the same in-service circumstances that caused her PTSD. 

The above evidence is new and material evidence to reopen the claim.  The records suggest that current bipolar disorder might be related to active service or service-connected PTSD.  Thus, it is neither cumulative nor redundant, and it raises a reasonable possibility of substantiating the claim.

Analysis-Low back disability

In the same August 2009 decision, the Board also denied a claim for service connection for low back disability based on a finding that such disability was not shown in service or for years thereafter, and there was no competent and probative evidence suggesting a link between any such disorder and service.  As above, the Veteran was advised of the Board's decision and filed a Motion for Reconsideration that was denied in May 2010.  The Veteran, however, did not file a Notice of Appeal to the Court, and the underlying August 2009 Board decision became final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2004) [(2013)].

The relevant evidence of record at the time of the Board decision consisted of service treatment records (STRs), VA treatment records, and claims and statements of the Veteran.

The Board noted that the Veteran contended that her lumbar spine condition resulted from a July 1982 injury when jumping out of a plane.  It also noted that the Veteran was not treated for any lower back problems or symptomatology in service which resulted from strain or injury.  However, the Board noted that the Veteran complained of lower back and flank pain during May 1983; the diagnosis was a tubular infection.  The Board additionally noted that the report of the July 1982 in-service injury details complaints concerning the Veteran's cervical spine with no indication of injury to the Veteran's lumbar spine.  It found that back complaints were next noted in 2005, many years after service.  Accordingly, it found that the preponderance of the evidence was against the claim.  

The evidence submitted since the August 2009 Board decision includes a June 2013 QTC general medical examination report that notes that IVDS with radiculopathy of the left lower extremity is a progression of the prior diagnosis and primarily from the traumatic repetitive multiple parachute jumps that the Veteran made while on active duty.  The Veteran has urged that her low back disability is related to her cervical spine disability and to the same documented in-service jumping that caused her neck injury.  

The above evidence is new and material evidence to reopen the claim.  The records suggest that a current low back disability might be related to active service or service-connected cervical spine disability.  Thus, it is neither cumulative nor redundant, and it raises a reasonable possibility of substantiating the claim.

II.  Earlier effective date for service connection for cervical spine

Duties to Notify and Assist

VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  VA also will notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. As part of the notice, VA is specifically to inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The record reflects that the Veteran was provided all required notice by letter mailed in October 2009, prior to the initial adjudication of the claim granting service connection for cervical spine disability in July 2010. 

As explained below, a determination of the proper effective date for the award of service connection is based on when the claim for the benefit was received and when entitlement arose.  The record reflects that all evidence pertinent to when the Veteran's entitlement arose is already of record, as is the documentation constituting the Veteran's claim to reopen the previously denied claim for service connection which led to the grant of service connection.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate her claim.  The Board is also unaware of any such evidence. 

In sum, the Board is satisfied that any procedural errors in the RO's development and consideration of the claim were insignificant and not prejudicial to the Veteran.
Accordingly, the Board will address the merits of the claim.

Legal Criteria

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. 
§ 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection or a claim reopened after final adjudication, "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore." 38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of an evaluation and an award of compensation based on an original claim or a claim reopened after final disallowance, "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. § 3.400. 

With a claim for service connection, the effective date of an award will be (1) the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service or (2) the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. §3.400(b)(2)(i). 

The effective date of an award of disability compensation based on new and material evidence (other than service department records) received after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii).  However, new and material evidence received prior to the expiration of the appeal period (one year after notice of the decision is sent) will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  See 38 C.F.R. § 3.156(b) (2013). 

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a). 

Analysis

The Veteran contends that she is entitled to an effective date prior to October 14, 2009, for the grant of service connection for DJD of the cervical spine.  

The Veteran was discharged from service in October 1984.  She first submitted a claim for service connection for neck disability (claimed as "cracked bone of neck from paratrooping") in April 1996.  In a May 1996 administrative decision, the claim was denied based on whereabouts of the Veteran being unknown.  A notice of appellate rights and a letter explaining the decision were mailed to the Veteran at her last known address of record.  She did not respond.

She again filed a claim for service connection for neck injury by letter dated in October 2005.  The claim was denied by the RO in a July 2006 rating decision.  The Veteran appealed this decision to the Board.  In August 2009, the Board denied the claim, finding that there was no current neck disability, although there had been neck sprain documented in service.  The Veteran filed a motion for reconsideration and this was denied by the Board in May 2010; the August 2009 Board decision is final.  See 38 38 C.F.R. § 20.1100 (2013). 

On October 14, 2009, the Veteran submitted a new claim for service connection for neck disability.  In a July 2010 rating decision, the RO granted service connection for DJD of the cervical spine, noting that a May 2010 VA examination yielded radiographic evidence of DJD of the cervical spine along with that diagnosis.  The award was made effective from the date of claim, October 14, 2009.  The Veteran disagreed with this date.

A review of the claims files shows that there is no communication, formal or informal, that could be interpreted as a claim for service connection for neck or cervical spine disability that was received subsequent to the Board's August 2009 decision, and prior to October 14, 2009.  

Given the foregoing, there is no basis for the assignment of an effective date for the grant of service connection for DJD of the cervical spine prior to October 14, 2009.  See 38 C.F.R. § 3.400(q)(1)(ii), (r); see also Washington v. Gober, 10 Vet. App. 391, 393 (1997) ("The fact that the appellant had previously submitted claim applications, which had been denied, is not relevant to the assignment of an effective date based on a current application."); Wright v. Gober, 10 Vet. App. 343, 346-47 (1997) (holding that an application that had been previously denied could not preserve an effective date for a later grant of benefits based on a new application).  

Therefore, under applicable law and regulation, the effective date of an award based on new and material evidence other than service department records is October 14, 2009.  

The Board accordingly finds that the preponderance of the evidence is against the claim for an effective date prior to October 14, 2009, for service connection for DJD of the cervical spine.


ORDER

The previously denied claim of service connection for low back disability is reopened.

The previously denied claim of service connection for an acquired psychiatric disorder, to include bipolar disorder is reopened.

An effective date earlier than October 14, 2009, for the award of service connection for DJD of the cervical spine, is denied.


REMAND

Additional development is needed before the Board may adjudicate the remaining issues.  VA's duty to assist includes providing a medical examination or obtaining a medical opinion where such is necessary to make a decision on the claim.  See 38 U.S.C. § 5103 (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

I.  Service connection for acquired psychiatric disability, to include bipolar disorder but other than PTSD

As to the claim of service connection for acquired psychiatric disability, to include bipolar disorder, an opinion is required from a psychiatrist as to the relationship, if any, between the Veteran's PTSD and her bipolar disorder.  In recent communication to the VA, the Veteran has indicated that her symptoms of psychiatric disability have worsened.  In December 2013, she urged that her bipolar disorder and PTSD were interrelated.  She has asserted that bipolar symptoms either began or worsened following in-service sexual assault which is the basis for her PTSD.  

Addressing her symptoms, she recently indicated that she has trouble getting out of bed due to overwhelming feelings; her husband has to help her get out of bed.  She also stated that she is afraid to go to class due to fear related to her psychiatric diagnoses.  Nonetheless, she also reported in a June 2013 QTC examination that she cannot sleep when she is off her medication(s).  The record reflects that, despite being unable to leave the house due to fear, she has acquired a Bachelor's degree and is at work on her Master's degree in Psychology.  Recent mental health evaluations and notations reflect that she had daily thoughts of suicide, but a reported follow-up notes that the Veteran reported that she denied current thoughts of suicide.  In addition, a June 2013 QTC examination report noting frequent suicidal ideation for years reflected the examiner's assessment that the Veteran needed ongoing psychiatric and psychotherapy services for treatment of her PTSD and bipolar disorder.  

An April 2014 rating decision reflects that the Veteran's service-connected PTSD is rated 30 percent disabling.  Parenthetically, the Board notes that the RO explained in that decision that it considered symptoms of her military sexual trauma as well as her previously reported stressor in assessing the severity of her symptoms of PTSD.  

The Board finds that the Veteran's statements overall suggest that she is asserting that she has additional psychiatric disorder other than PTSD that is either due to service or due to or aggravated by her PTSD.  As such, an expert opinion should be obtained, based on a new psychiatric examination and considering the totality of the evidence, as to this issue.  

II.  Increased rating for cervical spine and service connection for low back disability

The Veteran contends that her low back disability is due to service or is related to service-connected cervical spine disability.  The June 2013 QTC general examination reflects the examiner's opinion that the Veteran walks with a walker and has pain and other symptoms due to "neck and back pain."  It also noted that IVDS with left lower extremity radiculopathy was a progression of the prior diagnosis and primarily from the traumatic repetitive multiple parachute jumps she made in service.  The examiner does not elaborate as to the nature of any low back disability.  This suggests that there is some relationship with a low back disability and either service injury or service-connected cervical spine disability.  Under the circumstances, the Board finds that an additional evaluation is warranted in order to obtain an opinion as to whether any current low back disabilities are due to service or service-connected cervical spine disability.  

As to her cervical spine disability, the Veteran stated in December 2013 that she is being treated at the Richmond VA medical center (VAMC) and not the Hampton VAMC for her cervical spine degenerative joint disease and left upper extremity, and she believes that the claims folder does not reflect all of the VAMC treatment records.  The record reflects the Hampton VAMC records current through March 2014 but do not reflect current records from Richmond VAMC.  Owing to her contentions regarding the identified potential outstanding VA treatment records, the Board finds that an attempt to obtain these records should be made prior to appellate review.  VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Veteran also has described increased limitations and symptomatology in excess of the current ratings for her service-connected cervical spine disability.  She alleges that her limitations are more severe than reflected by the criteria associated with her current assigned disability rating.  Owing to her contentions regarding her increased symptomatology since her most recent examination, the Board finds that an additional examination as to this disability is warranted.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Undertake appropriate development to obtain a copy of any outstanding VA treatment records, including records from Richmond VAMC.  

2.  Then, schedule the Veteran for an examination by a psychiatrist or psychologist to determine the nature and etiology of all acquired psychiatric disorders, to include bipolar disorder, present during the pendency of her claim (with the exception of PTSD which is already service-connected).  The claims file and any pertinent evidence in Virtual VA/VBMS that is not contained in the claims file must be made available to and reviewed by the examiner. 

Based upon the review of the Veteran's pertinent history and the examination results, the examiner should provide opinions with respect to each acquired psychiatric disorder present during the period of the claim as to the following: 

a.  whether it is at least as likely as not (i.e., a 50 percent or better probability) that the disorder is etiologically related to the Veteran's active service, to include the in-service military sexual trauma and the other stressors on which her service-connected PTSD is based.

b.   whether it is at least as likely as not (i.e., a 50 percent or better probability) that the disorder is caused by her service-connected PTSD.  

c.  whether it is at least as likely as not (i.e., a 50 percent or better probability) that the disorder is aggravated (i.e., permanently worsened beyond the natural progression) by her service-connected PTSD.  

For purposes of the opinions, the examiner should assume that the Veteran is credible.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  Schedule the Veteran for an examination by an examiner with sufficient expertise to determine the current degree of severity of her service-connected cervical spine disability, and the nature and etiology of her lumbar spine disability.  The claims file and any pertinent evidence in Virtual VA/VBMS that is not contained in the claims file must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Thereafter, the examiner must provide opinions with respect to each low back disorder present during the period of the claim as to the following:

a.  whether it is at least as likely as not (i.e., a 50 percent or better probability) that the disorder is etiologically related to the Veteran's active service, to include parachute jumping.

b.   whether it is at least as likely as not (i.e., a 50 percent or better probability) that the disorder is caused by her service-connected cervical spine disability.  

c.  whether it is at least as likely as not (i.e., a 50 percent or better probability) that the disorder is aggravated (i.e., permanently worsened beyond the natural progression) by her service-connected  cervical spine disability.  

For purposes of the opinions, the examiner should assume that the Veteran is credible.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  Then, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, an appropriate supplemental statement of the case should be issued to the Veteran and her representative and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


